DETAILED ACTION
This office action is in response to applicant's amendments and/or remarks filed on September 30, 2021.  
Claims 2, 4, 7-9 and 12-14 were objected previously.
Claims 1-17 are currently allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an invention that is to reduce printing time for a plurality of print jobs without suspending the processing (see original disclosure, i.e. para. 9 and etc.).
With regard to Claim 1, the closest prior arts of record, Kurose, Ikeda and Inada, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… determine whether an operation of reading the first intermediate data allows extra time in relation to a throughput of a print engine of the image forming apparatus; determine whether an operation of reading second intermediate data of a second print job following the first print job is a bottleneck of a printing time; and execute in parallel the operation of reading the first intermediate data and the operation of reading the second intermediate data from the storage, in response to a determination that the operation of reading the first intermediate data allows extra time in relation to the throughput of the print engine of the image forming apparatus and a determination that the operation of reading the second intermediate data is a bottleneck of the printing time”.  These additional features in combination with all the other features required in 
With regard to Claims 2-14 and 15, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 16, the closest prior arts of record, Kurose, Ikeda and Inada, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…determining whether an operation of reading the first intermediate data allows extra time in relation to a throughput of a print engine of the image forming apparatus; determining whether an operation of reading second intermediate data of a second print job following the first print job is a bottleneck of a printing time; and executing in parallel the operation of reading the first intermediate data and the operation of reading the second intermediate data from the storage, in response to a determination that the operation of reading the first intermediate data allows extra time in relation to the throughput of the print engine of the image forming apparatus and a determination that the operation of reading the second intermediate data is a bottleneck of the printing time”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on September 30, 2021 (i.e. on pg. 2-4 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 17, the closest prior arts of record, Kurose, Ikeda and Inada, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…determining whether air operation of reading the first intermediate data allows extra time in relation to a throughput of a print engine of the image forming apparatus; determining whether an operation of reading second intermediate data of a second print job following the first print 
Therefore, Claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JACKY X ZHENG/Primary Examiner, Art Unit 2675